Title: From John Adams to Hezekiah Niles, 7 March 1818
From: Adams, John
To: Niles, Hezekiah



Mr Niles
post 7 March 1818

I here Send you three great Authorities, James Otis Oxenbridge Thatcher and Samuel Adams, all Supported by almost an unanimous Vote of the Town of Boston, all containing every Principle, every Sentiment and every Idea in Mr Henry’s Resolution at least a Year before he moved them or composed them. Indeed this was common Place Language in Boston and Massachusetts in the mouths of all Men but the Ministerial People. It was not uncommon to hear the Question, “For What have We fought against France? The French are more humane to their Slaves than the English.” If you cannot print these two Sheets in your Register, please to return them for they must be published Somewhere. by
your humble Servant
John Adams.